Mollison, Judge:
Counsel for the parties herein have submitted this appeal for reappraisement upon a stipulation reading as follows:
It is hereby stipulated and agreed by and between counsel for the Plaintiff and the Assistant Attorney General for the United States, Defendant, that the items marked “A” and checked with the initials TJM by Examiner T. J. McCarthy on the invoice covered by the above-named reappraisement appeal consist of goat skins and that at the time of exportation to the United States the “export values” of said skins, as defined in Section 402 (d) Tariff Act of 1930, were the invoice unit prices, U. S. dollars, per square foot, packed, less 2%, less ocean freight of $32.00, less insurance of $6.50 and less U. S. import duty of $277.34, and that at the time of exportation there was no “foreign value” for said skins, as defined in Section 402 (c), Tariff Act of 1930.
On the agreed facts, I find that export value, as that value is defined in section 402 (d), Tariff Act of 1930, is the proper basis for the determination of the value of the merchandise involved, and that such value is the invoice unit prices, United States dollars, per square foot, packed, less 2 per centum, less ocean freight of $32, less insurance of $6.50, and less United States import duty of $277.34.
.Judgment‘will issue accordingly.